            Case 1:19-cv-12564-MBB Document 1-11 Filed 12/23/19 Page 1 of 2
                                             Tuesday, December 10, 2019 at 2:23:35 PM Eastern Standard Time

Subject: ICE FOIA Request 2020-ICFO-06994
Date: Thursday, December 5, 2019 at 2:32:57 PM Eastern Standard Time
From: ice-foia@dhs.gov
To:      Daniel McFadden

                               December 05, 2019

Dan McFadden
American Civil Liberties Union of Massachusetts
211 Congress Street
Boston, MA 02110

RE:    ICE FOIA Case Number 2020-ICFO-06994

Dear McFadden:

This acknowledges receipt of your October 16, 2019, Freedom of Information Act (FOIA) request to U.S.
Immigration and Customs Enforcement (ICE), for various documents pertaining to the Warrant Service Officer
("WSO") program (see request for details). Your request was received in this office on November 06, 2019.

Due to the increasing number of FOIA requests received by this office, we may encounter some delay in
processing your request. Per Section 5.5(a) of the DHS FOIA regulations, 6 C.F.R. Part 5, ICE processes FOIA
requests according to their order of receipt. Although ICE’s goal is to respond within 20 business days of
receipt of your request, the FOIA does permit a 10- day extension of this time period. As your request seeks
numerous documents that will necessitate a thorough and wide-ranging search, ICE will invoke a 10-day
extension for your request, as allowed by Title 5 U.S.C. § 552(a)(6)(B). If you care to narrow the scope of
your request, please contact our office. We will make every effort to comply with your request in a timely
manner.

Provisions of the FOIA allow us to recover part of the cost of complying with your request. We shall charge
you for records in accordance with the DHS Interim FOIA regulations as they apply to commercial
requesters. As a commercial requester, you will be charged 10 cents per page for duplication, and for search
and review time at the per quarter-hour rate ($4.00 for clerical personnel, $7.00 for professional personnel,
$10.25 for managerial personnel) of the searcher and reviewer. We will construe the submission of your
request as an agreement to pay up to $25.00. You will be contacted before any further fees are accrued.

We have queried the appropriate program offices within ICE for responsive records. If any responsive records
are located, they will be reviewed for determination of releasability. Please be assured that one of the
processors in our office will respond to your request as expeditiously as possible. We appreciate your patience
as we proceed with your request.

Your request has been assigned reference number 2020-ICFO-06994. Please refer to this identifier in any
future correspondence. To check the status of an ICE FOIA/PA request, please visit http://www.dhs.gov/foia-
status. Please note that to check the status of a request, you must enter the 2020-ICFO-06994 tracking
number. If you need any further assistance or would like to discuss any aspect of your request, please contact
the FOIA office. You may send an e-mail to ice-foia@ice.dhs.gov, call toll free (866) 633-1182, or you may
contact our FOIA Public Liaison, Fernando Pineiro, in the same manner. Additionally, you have a right to right
to seek dispute resolution services from the Office of Government Information Services (OGIS) which
mediates disputes between FOIA requesters and Federal agencies as a non-exclusive alternative to litigation.
If you are requesting access to your own records (which is considered a Privacy Act request), you should
know that OGIS does not have the authority to handle requests made under the Privacy Act of 1974. You may
contact OGIS as follows: Office of Government Information Services, National Archives and Records
Administration, 8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001, e-mail at ogis@nara.gov;
telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-5769.

Regards,




                                                                                                          Page 1 of 2
            Case 1:19-cv-12564-MBB Document 1-11 Filed 12/23/19 Page 2 of 2


ICE FOIA Office
Immigration and Customs Enforcement
Freedom of Information Act Office
500 12th Street, S.W., Stop 5009
Washington, D.C. 20536-5009
Telephone: 1-866-633-1182
Visit our FOIA website at www.ice.gov/foia




                                                                              Page 2 of 2
